Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 1 of 9




           EXHIBIT 1
                   Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 2 of 9




From:                                Harris, Axiver <aharris@sos.ga.gov>
Sent:                                Tuesday, September 29, 2020 3:51 PM
To:                                  Cynthia Willingham
Subject:                             FW: Data Delivery Sept 30 2020
Attachments:                         Data Delivery Sept 30 2020.doc

Importance:                          High



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.




From: Harris, Axiver
Sent: Tuesday, September 29, 2020 3:43 PM
To: 'aharris@sos.state.ga.us' <aharris@sos.state.ga.us>
Subject: Data Delivery Sept 30 2020
Importance: High

Good Afternoon,

Here are the delivery locations for tomorrow for pickup of the Database. Remember, the representative meeting the
investigator MUST have proper County ID or a letter from you designating them as your representative.

Thanks,

Axiver Harris
Liaison
Georgia Secretary of State
470.312.2746 (main)
404.985.6002 (cell)




                                                                 1
         Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 3 of 9




                   Statewide Official Election Data Base Delivery
                         Wednesday, September 30, 2020


Directions: Delivery of new data bases for all counties will occur on Wednesday,
September 30, 2020 to the assigned GSP Post listed below will begin AT 10:00am. **That
means you must make arrangements to have someone meet the investigator at your
assigned location between 10:00am and 12:00pm.

The representative meeting the investigator MUST have proper COUNTY ID or a
letter from you designating them as your representative.




Route #1:                                          Blanchard
Douglas      GSP Post     912-389-4675 (Investigator will be at this location)

McIntosh           ___
Glynn              ___
Camden             ___

Brantley           ___
Clinch             ___
Ware               ___
Charlton           ___
Pierce             ___

Bacon              ___
Coffee             ___
Atkinson           ___
Irwin              ___




Route #2:                                     Nunley

Tifton       GSP Post     229-386-3226 (Investigator will be at this location)

Thomas             ___
Grady              ___

Lowndes            ___
Brooks             ___
           Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 4 of 9




Lanier               ___
Echols               ___

Colquitt             ___
Cook                 ___
Berrien              ___
Tift                 ___
Ben Hill             ___


Route #3:                                            Monroe

Albany         GSP Post    229-430-6585(Investigator will be at this location)

Decatur              ___
Early                __
Miller               ___
Seminole             ___

Dougherty            __
Baker                ___
Worth                ___
Mitchell             ___
Lee                  ___

Turner               ___
Crisp                ___
Dooly                ___
Wilcox               ___




Route #4:                                     Hernandez

Americus GSP Post          229-931-2397(Investigator will be at this location)
Clay          ___
Randolph      ___
Calhoun       ___
Chattahoochee ___
Quitman       ___
Stewart       ___
Terrell       ___
       Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 5 of 9




Schley           ___
Webster          ___
Sumter           ___
Marion           ___


Houston          ___
Macon            ___
Pulaski          ___
Peach            ___


Route #5:                                        Cain     cell# 404 360-3153


Manchester GSP Post          (Investigator will be at this location)
Meriwether      ___
Muscogee        ___
Talbot          ___
Taylor          ___
Upson           ___
Crawford        ___
Pike            ___
Lamar           ___
Bibb            ___
Monroe          ___



Route #6:                                        Anding        cell# 470 382-3878

Newnan     GSP Post          (Investigator will be at this location)
Harris          ___
Troup           ___
Heard           ___
Coweta          ___
Butts           ___
Spalding        ___
Fayette         ___
Henry           ___
       Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 6 of 9




Route #7:                                        Zagorin       cell# 404-683-3203

Rome        GSP Post         (Investigator will be at this location)
Floyd            ___
Chattooga        ___
Polk             ___
Haralson         ___
Douglas          ___
Carroll          ___




Route #8:                                        Marbut        cell# 404 561-9745

Calhoun     GSP Post         (Investigator will be at this location)
Dade             ___
Walker           ___
Whitfield        ___
Murray           ___
Catoosa          ___
Gordon           ___


Route #9:                                        Parris        cell# 470 572-7395

Jasper      GSP Post         (Investigator will be at this location)
Fannin           ___
Union            ___
Gilmer           ___
Towns            ___
Paulding         ___
Bartow           ___
Pickens          ___
Cherokee         ___
       Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 7 of 9




Route #10:                                           Humes           cell# 404-623-8453

Gainesville GSP Post             (Investigator will be at this location)
Hart             ___
Habersham        ___
Stephens         ___
Rabun            ___
Franklin         ___
White            ___
Hall             ___
Banks            ___
Forsyth          ___
Lumpkin          ___
Dawson           ___




Route #11:                                           Odom            cell# 404-623-8578

Washington GSP Post        (Investigator will be at this location)
Columbia        ___
Richmond        __
McDuffie        ___
Glascock        ___
Warren          ___
Wilkes          ___
Oglethorpe      ___
Lincoln         ___
Elbert          ___
Taliaferro      ___
Clarke          ___
Jackson         ___
Madison         ___
Barrow          ___
Oconee          ___


Route #12:                                    Ralston

Milledgeville GSP Post 478-445-4718
(new address for post- 101 Pavillion Circle)(Investigator will be at this location)
Washington        ___
Hancock           ___
Baldwin           ___
          Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 8 of 9




Wilkinson           ___
Jones               ___


Morgan              ___
Jasper              ___
Greene              ___
Putnam              ___


Walton              ___
Newton              ___



Route #13:                             Johnson

Dublin        GSP Post    478-275-6630(Investigator will be at this location)

Emanuel             ___
Jefferson           ___


Bleckley            ___
Treutlen            ___
Twiggs              ___
Laurens             ___
Johnson             ___


Route #14:                                   Touchton

Statesboro GSP Post       912-681-8593(Investigator will be at this location)

Chatham             ___
Effingham           ___


Burke               ___
Screven             ___
Jenkins             ___


Bulloch             ___
Bryan               ___
Candler             ___
          Case 1:17-cv-02989-AT Document 928-1 Filed 09/30/20 Page 9 of 9




Route #15:                                          Archie

Reidsville    GSP Post    912-557-7778(Investigator will be at this location)

Long                ___
Liberty             ___
Wayne               ___

Evans               ___
Toombs              ___
Appling             ___
Tattnall            ___

Wheeler             ___
Dodge               ___
Telfair             ___
Jeff Davis          ___
Montgomery          ___
